         Case 7:20-cv-11089-PMH Document 14 Filed 03/19/21 Page 1 of 2




                        FINAZZO COSSOLINI O'LEARY
                           MEOLA & HAGER, LLC
                                       Counselors at Law

                                    67 East Park Place, Suite 901                 New York Office
 Edward T. Hagan, Esq.                                                            5 Penn Plaza, 23rd
 Edward.Hagan@Finazzolaw.com           Morristown, NJ 07960             Floor
 Direct Dial: (973) 343-4983            Main (973) 343-4960                       New York, NY 10001
                                        Fax (973) 343-4970                        Main (646) 378-2033
                                                                                  Fax (646) 378-2001
                                       www.finazzolaw.com

                                          March 18, 2021

Via ECF
Honorable Andrew E. Krause, U.S.M.J.
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

       Re:     John Kalogiannis, individually and as principal of Deval Inc., d/b/a The
               Thruway Deli v. The Hanover Insurance Group, Inc.
               Civil Action No.: 7:20-cv-11089-PMH

Dear Judge Krause:

        This firm represents Defendant Hanover Insurance Company (improperly pled as The
Hanover Insurance Group, Inc., and hereinafter referred to as “Hanover”) in the above-referenced
matter. We write to provide an update to the Court regarding the status of this matter and to request
an adjournment of the Settlement Conference currently scheduled for Monday, March 22, 2021.
Plaintiff does not consent to the requested adjournment, but, for the reasons set forth below,
Hanover believes it is the appropriate course of action.

       Since the parties were last before the Court on this matter, Hanover has served its initial
Rule 26 Disclosure Statement and the documents referenced therein. Additionally, Hanover has
served Plaintiff with its First Set of Interrogatories and First Request for the Production of
Documents. To date, Hanover has not received any written discovery or documents from Plaintiff.
Specifically, Plaintiff has not yet served its Rule 26 Disclosure Statement or documents. Plaintiff’s
counsel has represented that he will produce certain documents by end of day today, though,
Hanover is not in possession of same as of this writing.

       During the Initial Rule 16 Conference, the parties agreed to engage in settlement
discussions in an attempt to reach an amicable resolution in this matter. Hanover cautioned that it
would only do so after the parties had the opportunity to exchange paper discovery. As of this
                    Case 7:20-cv-11089-PMH Document 14 Filed 03/19/21 Page 2 of 2

          Honorable Andrew E. Krause, U.S.M.J.
          March 18, 2021
          Page 2 of 2

          writing, that has not occurred. As a consequence, Hanover is in no better position to discuss
          settlement than it was at the last conference.

                 Given these circumstances, Hanover believes it would not be productive to conduct the
          Settlement Conference as scheduled. Without discovery having been exchanged, Hanover cannot
          properly assess the claims and defenses in this matter or meaningfully respond to a settlement
          demand. Even if Plaintiff produces the documents this afternoon, Hanover will not be in a position
          to meaningfully discuss settlement at the Settlement Conference as scheduled. For these reasons,
          Hanover requests that the Settlement Conference be adjourned to a date and time after the parties
          have had the opportunity to exchange and review discovery so that the settlement conference can
          be meaningful and productive. There have been no previous requests for an adjournment of the
          Settlement Conference.

                 We thank Your Honor for consideration of this matter.

                                                              Respectfully submitted,

                                                              /s/ Edward T. Hagan

                                                              EDWARD T. HAGAN

          ETH:jls

          cc:    Joseph E. Ruyack, III, Esq. (via ECF)
Defendant's letter motion to adjourn the March 22, 2021 settlement conference (ECF No. 12) is GRANTED, and
the conference is hereby rescheduled to April 21, 2021 at 2:15 p.m. The parties are directed to use the same
teleconference information set forth in ECF No. 11, and the parties are reminded that the pre-conference
submission requirements set forth in ECF No. 11 remain in effect. Plaintiff, who already provided his pre-
conference letter, does not need to re-send the letter to the Court, but may supplement the letter if any new
information becomes available between now and the April conference date. Plaintiff's opposition to the
adjournment request (ECF No. 13) makes reasonable points; indeed, one major benefit of a settlement conference
early in the case is to potentially avoid additional time and expense of discovery, and defendant should make the
greatest possible use of materials already in its possession to evaluate this case. That said, if defendant truly
requires additional information to properly assess its settlement position, it does not make sense to proceed with
the settlement conference until defendant has that information. Accordingly, the conference is being adjourned so
that the parties can have further discussions about key documents, in the hope that this will make the actual
settlement conference as efficient and productive as possible.
Dated: March 19, 2021
